Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (US-Pub 2016/0332737) in view of Jones (US-Pub 2017/0369180) and Heaton (US-Pub 2013/0174574).
Regarding claims 1, 7, 8, and 9, Sabnis discloses a method of operating a multi-engine aircraft having two or more gas turbine engines(par. 0024), the method comprising: in flight, operating a first engine of the gas turbine engines in a powered mode to provide motive power to the aircraft (par. 0026, Sabnis increases power in one engine which can be considered the powered mode, while decreasing power in a second engine to keep combined engine power constant, which can be considered the low power mode); in flight, operating a second engine of the gas turbine engines in either a powered mode to provide motive power to the aircraft or in a low power mode to provide substantially no motive 
Sabnis does not disclose wherein the second engine is in a standby mode, only wherein the second engine is in a low power mode, the bleed air system supplying the pressurized air to one or more components of the second engine in need of pressurized air, which includes pressurizing seals and/or cooling turbines of the second engine with the pressurized air.
Jones teaches wherein an engine can have a powered mode and a standby mode (par. 0004 discusses a powered and standby mode) which produces 20%-95% (par. 0006, the standby mode produces less than 50% of the powered mode) of the powered mode (this makes the standby mode a low power mode which can be used to define the Sabnis low power mode) and be moved between the two.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the low power mode disclosed by Sabnis by having the low 
Heaton teaches a gas turbine engine for an aircraft having a bleed air system that uses the pressurized air from the bleed system of the engine to pressurize seals (par 0023) within the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Sabnis by using the bleed air to operate an oil retention seal based on the teachings of Heaton. Doing so would prevent oil from being lost from the bearing chamber (par. 0024), as suggested by Heaton.

Regarding claim 2, Sabnis as modified by Jones and Heaton discloses, in flight, switching the second engine between the powered mode and the standby mode (Sabnis, par. 0026).

Regarding claims 3 and 4, Sabnis discloses wherein the switching of the second engine between powered mode and the standby mode includes fluidly interconnecting an inlet of the bleed air system with the first bleed location or the second bleed location (par. 0029) of the bleed air system by operating an input selector switch (par. 0030) of the bleed air system.

Regarding claim 5, Sabnis as modified by Jones and Heaton discloses reducing fuel consumption of the multi-engine aircraft by switching, in flight, the second engine from the powered mode to the standby mode (reducing the power used by an to a standby mode would inherently reduce the fuel consumption of the engine).

Regarding claim 6, Sabnis discloses supplying the pressurized air bled from the first bleed location to the bleed system of the second engine during the powered mode (par. 0024, when the 

Regarding claim 10, Jones states that when a gas turbine engine is in standby mode the engine rotational speed is in the range of 50%-80% (par. 0009) of the normal engine power mode, which overlaps with the claimed range. And thus when combined with Sabnis as set forth above for claim 1, the speed would be reduced between 50%-80% when in the stand-by mode.
	
Regarding claim 11, Sabnis as modified by Jones and Heaton discloses switching the second engine from the powered mode to the standby mode.
Sabnis as modified by Jones does not disclose switching the second engine from the powered mode to the standby mode by: opening an actuated valve within a high pressure inlet of the second engine to automatically close a normally open check valve within a low pressure inlet of the second engine.
Heaton teaches a bleed air system that switches engine modes by opening an actuated valve (60, fig 5) within a high pressure inlet (62, fig 5) of the second engine to automatically close a normally open check valve (72, fig 5) within a low pressure inlet (38, fig 5) of the second engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system disclosed by Sabnis by using an actuated high pressure valve to automatically close a check valve to control the flow of low pressure bleed air based 

Regarding claim 12, Sabnis discloses: sensing the second engine power output and the first engine power output (par. 0026, the controller modifies engine power amongst the engines so it would have to sense the power outputs); and communicating an open signal to the actuated valve when the motive power output differential is below a threshold value (par. 0033, engine shaft speed is a method known in the art of detecting engine power).

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Heaton.
Regarding claims 13 and 18, Sabnis discloses a multi-engine (209a-d, fig 2A) aircraft comprising: CAN_DMS: \125941882\314a first gas turbine engine (209a, fig 2A) for providing a first engine power output; and a second engine (209d, fig 2A) for providing a second engine power output, the second engine having a bleed air system (207, fig 2A) and a compressed air switching system including: an switching valve (par. 0030, “high pressure bleed valve”) having: a low pressure inlet (low pressure bleed, par. 0029) in communication with a first bleed location in a compressor of the second engine; a high pressure inlet (high pressure bleed, par. 0029) in communication with a second bleed location in the compressor of the second engine, the second bleed location being downstream of the first bleed location relative to main gas flow through the compressor of the second engine (the second location is in the high pressure compressor which is downstream of the low pressure compressor); and a switch outlet (fig 2A shows a single cooling line 207 from the engine, so switching from a high pressure to a low pressure would require a switching outlet where the high and low pressure air can be alternated) in communication with the bleed air system of the second engine and fluidly connected to either the first bleed location or the second bleed location; and wherein the switching valve is displaceable between at least first and 
Sabnis does not disclose the switch outlet being fluidly connected to one or more components of the second engine in need of compressed air.
Heaton teaches a bleed air system wherein the air bleed system of the second engine communicates with an engine operation system including an air pressure operated oil retention seal (48, fig 5) within the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Sabnis by using the bleed air to operate an oil retention seal based on the teachings of Heaton. Doing so would prevent oil from being lost from the bearing chamber (par. 0024), as suggested by Heaton.

Regarding claim 14, Sabnis discloses wherein the compressed air switching system is actuable between a powered mode and a standby mode (the system being actuable between a powered and standby mode represents functional language, with the engine merely needing to be capable of doing so, of which Sabnis is capable so it meets this limitation), the switching valve in the first position in the powered mode and the switching valve in the second position in the standby mode (functional language, of which Sabnis is capable of).

Regarding claim 15, Sabnis discloses a control system (201, fig 2A) for controlling the second engine and/or the compressed air switching system thereof, the control system actuating the switching valve to switch between the first position and the second position.

Regarding claim 16, Sabnis discloses a compressed air manifold (207, fig 2A) having: and an actuated valve (par. 0030) within the high pressure inlet for switching between the powered mode and the standby mode.
Sabnis does not disclose wherein switching valve comprises: a compressed air manifold having: a check valve within the low pressure inlet being normally open when a pressure of air bled from the first bleed location exceeds a manifold air pressure.
Heaton teaches a bleed air switching apparatus wherein the switching valve comprises: a compressed air manifold (64, fig 5) having: a check valve (72, fig 5) within the low pressure inlet being normally open when a pressure of air bled from the first bleed location exceeds a manifold air pressure; and an actuated valve (60, fig 5) within the high pressure inlet for switching between the powered mode and the standby mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed system disclosed by Sabnis by adding a check valve to automatically control the flow of low pressure bleed air and an actuated valve for switching between the powered and standby mode based on the teachings of Heaton. Doing so would prevent high pressure air from flowing back into the compressor during the flow of high pressure air (par. 0031), as suggested by Heaton.

Regarding claim 19, Sabnis discloses wherein the low pressure inlet comprises a low pressure plenum (the low pressure bleed air is a low pressure plenum).

Regarding claim 20, Sabnis discloses wherein the first engine includes a bleed air system feeding an aircraft operation system including an aircraft cabin pressurization system (par. 0005)



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Heaton as applied to claim 16 above, and further in view of Hooker (7104282).
Regarding claim 17, Sabnis further discloses the control system including a second engine power output sensor and a first engine power output sensor (par. 0025- 0026, Sabnis controls the power output of each engine, in order to control the power output the controller would need to be able to detect the engine power).
Sabnis as modified by Heaton does not disclose wherein the actuated valve is a solenoid valve in communication with the control system.
Hooker teaches a bleed air valve actuation valve wherein the actuated valve is a solenoid valve (col 2, lines 40-43) in communication with the control system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed air system disclosed by Sabnis as modified by Heaton by having the bleed air actuation valve be a solenoid valve based on the teachings of Hooker. Doing so would give the valve a quicker and more reliable response time (col 1, line 61-col 2, line 6), as suggested by Hooker.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 102(a)(1) and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heaton.

Applicant’s arguments, see remarks, filed 12/21/2020, with respect to the  have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn in light of the amended claim. 
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Applicant argues that the cit.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741